JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the district court’s order filed October 28, 2010, be affirmed. Appellant’s complaint alleges harassment, discrimination, and deprivation of benefits by an agency of the District of Columbia, and the cover sheet cites 42 U.S.C. § 1983 as the civil statute under which the cause of action was filed. That statute has a “jurisdictional counterpart,” Best v. Kelly, 39 F.3d 328, 330 (D.C.Cir.1994): 28 U.S.C. § 1343 gives the district court jurisdiction over civil actions to redress civil rights violations and treats the District of Columbia as a state. Nevertheless, dismissal of the complaint was proper under Federal Rule of Civil Procedure 12(b)(6) because it failed to state a claim upon which relief could be granted. The one-paragraph complaint did not allege sufficient facts to support a claim of discrimination or other unlawful conduct. See Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681-82 (D.C.Cir. 2009) (“A complaint must give the defendants notice of the claims and the grounds upon which they rest.... [E]ven a pro se complainant must plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of misconduct.’ ”) (quoting Ashcroft v. Iqbal — U.S.-, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868 (2009)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.